DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US Patent Publication No. 2002/0011088 A1) in view of Nunnelly (US Patent No. 4,842,790) and further in view of Microtrac MRB (2017).

conveying seed granules (e.g. undersize urea granules) into a fluid-bed granulator [Paragraph 0025];

    PNG
    media_image1.png
    656
    968
    media_image1.png
    Greyscale
granulating said seed granules in granulation drum (10) [Paragraph 0014] to produce product granules [Fig. 1];
conveying (30) said product granules into a product screen (32) comprising:
an exit for oversized particles [Paragraph 0019];
an exit for undersized particles [Paragraph 0019];
and an exit for on-size particles (e.g. product stream) [Paragraph 0020];
wherein the exit for on-size particles is connected to a first splitter (e.g. product diverter, 46) and wherein the first splitter is connected to the fluid-bed granulator via recycle conveyor (38) and a post processing unit (e.g. cooling drum, 48);
conveying the undersized particles into the fluid-bed granulator via recycle conveyor (38) [Paragraph 0019];
conveying the oversized particles into a crusher (e.g. roll mill, 36) to produce crushed (e.g. ground) particles [Paragraph 0019];
conveying the crushed particles into the fluid-bed granulator via recycle conveyor (38);
and conveying the on-size particles via the first splitter (46) to the fluid-bed granulator via recycle conveyor (38) and/or the post processing unit (48).


Peacock notes that Fig. 1 illustrates the use of a reactor in the form of a rotating granulation drum. However, other reactors may be used as well, including, for example, a fluidized bed reactor [Paragraph 0025].


    PNG
    media_image2.png
    566
    453
    media_image2.png
    Greyscale
Nunnelly is directed to a method for preparing urea granules [Fig. 1]. Granular urea which is discharged from Nunnelly’s rotary granulation drum (124) is further cooled in a fluid-bed cooler (132) to harden the granule [Column 9, lines 3-5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the product granules leaving Peacock’s granulator to a cooling step in a cooler as described by Nunnelly. One of ordinary skill in the art would have been motivated to do so because the cooler hardens the granules to prevent breakage and thus, formation of unwanted dust [Column 9, lines 5-7].

The Peacock reference does not teach a particle size analyzer for determining granule size, comparing to a predefined value and adjusting the amount of on-size particles conveyed to the fluid-bed granulator based on this value.

a.) measures product granules by the particle size analyzer (Microtrac DIA) [Page 2, Figure 1] and compares this to a predefined value, wherein the predefined value defines (e.g. on-line analysis) a lower particle size threshold value, and
b.) the amount of on-size particles conveyed to the fluid-bed granulator can be increased when the size of the product granules drops below a predefined value. This is considered a programmable logic control algorithm for adjusting process variables in the feedback loop [Page 7, Figure 4]. Programmable logic controllers like those described by Microtrac receive sensor reading and control physical processes via automation of customized control processes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an automated on-line control process in the urea granulation process of the Peacock reference to determine material recycle parameters via the device and processes described by Microtrac. One of ordinary skill in the art would have been motivated to do so because the automated on-line control described by Microtrac is capable of achieving a more uniform product granule size [Page 6, Figure 3]. It would have been obvious to one of ordinary skill in the art to implement an automatic determination of the portion of the product particles fed back to the reactor as required by Peacock [Paragraph 0020] because providing an automatic means to replace a manual activity (e.g. lab control) [Page 4, last paragraph] results in a tighter range of error within desired process parameters while obviating the need to perform constant lab-based testing for process control.

In regard to claim 18, this claim is interpreted as the algorithmic control method described by Microtrac [Figure 4], whereby size is analyzed and compared to a predetermined value [Paragraph 

In regard to claim 19, Peacock et al. disclose wherein the undersized particles and/or crushed particles and/or on-size particles are introduced via recycle inlet via belt feeder recycle (42) into the granulation reactor growing zone (e.g. subjected to slurry spray) until the desired particle size is obtained [Paragraph 0019].

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US Patent Publication No. 2002/0011088 A1) in view of Nunnelly (US Patent No. 4,842,790) and Microtrac MRB (2017) and further in view of JH Equipment (2017).

	In regard to claim 17, the Peacock reference does not explicitly disclose a method wherein the product screen comprises an exit for large on-size particles and an exit for small on-size particles.

JH Equipment is directed to a triple deck screen wherein the bottom deck separates the fines from the product flow for recycle, the top deck screen separates oversized particles and the middle deck can be used for making two size grades of product. Individual discharges with discharge chutes are connected for processing or recycling [Page 3, first paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a triple decker product screen like the commercially available system described by JH Equipment. One of ordinary skill in the art would have been motivated to do so for a higher level of product size differentiation [JH Equipment, first paragraph].

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.



Applicant argues (Pg 8) Microtrac MRB makes no mention of increasing an amount of on-size particles conveyed to a fluid- bed granulator when the size of product granules drops below a predefined value. Peacock states, "the resulting product stream, which contains particles satisfying the predetermined target size, is transported, via product elevator 44 to a product diverter 46 that recycles a portion of these particles back to reactor 10 and feeds the remaining particles to cooling drum 48." 

Applicant argues (Pg 9) that the prior art does not teach the limitation wherein "the obtained product granules size or pre-cooled product granules size is compared to a second predefined value." This argument is not persuasive. This step is interpreted as the algorithmic control method described by Microtrac [Figure 4], whereby size is analyzed and compared to a predetermined value [Paragraph bridging Pages 4-5]. These on- line process variables (e.g. amount of on-size product diverted by Peacock can be altered to bring particle size back under control (Page 5, second paragraph). Although there is no explicit disclosure in the prior art about increasing an amount of undersized and/or crushed particles conveyed to the fluid-bed granulator when the size of product granules exceeds a predefined second value, this is considered within the general ability of on-line computer control (e.g. to adjust input size to achieve a predetermined size based on undersize and on-size input streams).

Applicant argues (Pg 10) the prior art fails to disclose a step of conveying product granules to a first cooler as described in the limitations of amended claim 16. A new ground of rejection is presented above addressing this limitation in view of the Nunnelly reference.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         May 27, 2021